NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      STATE OF ARIZONA, Petitioner,

                                        v.

 THE HONORABLE JOSE S. PADILLA, Judge of the SUPERIOR COURT
  OF THE STATE OF ARIZONA, in and for the County of MARICOPA,
                       Respondent Judge,

         TRENT XAVIER BOUHDIDA, SR., Real Party in Interest.

                             No. 1 CA-SA 17-0124
                              FILED 5-23-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR 2016-000961-001
                  The Honorable Jose S. Padilla, Judge

           JURISDICTION ACCEPTED; RELIEF GRANTED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Gerald R. Grant
Counsel for Petitioner

The Law Offices of Rodrick S. Carter PC, Phoenix
By Rodrick S. Carter
Advisory Counsel to Real Party in Interest

Trent Xavier Bouhdida, Sr., Phoenix
Real Party in Interest
                 STATE v. HON. PADILLA/BOUHDIDA
                          Decision of the Court



                      MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Lawrence F. Winthrop
joined.


B E E N E, Judge:

¶1             The State of Arizona (“State”) seeks special action relief from
a ruling by the superior court requiring it to obtain from the City of Tempe
a police officer’s personnel file and disclose that file the next business day.
For the following reasons, we accept jurisdiction and grant relief.

               FACTUAL AND PROCEDURAL HISTORY

¶2            In January 2016, a grand jury returned an indictment charging
Trent Xavier Bouhdida with four counts of sale or transportation of
marijuana. Later that month, the superior court granted Bouhdida’s
request to proceed pro se with the assistance of advisory counsel.

¶3           At the final trial management conference on April 28, 2017,
Bouhdida requested a continuance, alleging that, although the State
“provided [him] with the police reports, [he] fe[lt] like everything is not in
there.” Bouhdida’s advisory counsel claimed that, based on records
Bouhdida obtained in response to a public records request to the Tempe
Police Department, there was possible Brady material1 regarding an
undercover officer involved in the case that had not been disclosed.

¶4            The State informed the superior court that the officer in
question was not in the Maricopa County Attorney’s Office (“MCAO”)
Integrity Database, which contains potential Brady material on police
officers, and is separate and distinct from the officer’s Tempe Police
Department personnel file. Although Bouhdida already possessed the
officer’s personnel file from the Tempe Police Department, the superior



1      See Brady v. Maryland, 373 U.S. 83 (1963); Cone v. Bell, 556 U.S. 449,
469-70 (2009) (“[E]vidence is ‘material’ within the meaning of Brady when
there is a reasonable probability that, had the evidence been disclosed, the
result of the proceeding would have been different.”).


                                      2
                  STATE v. HON. PADILLA/BOUHDIDA
                           Decision of the Court

court ordered the State to disclose the officer’s personnel file to Bouhdida
by May 1, 2017, the next business day.

¶5            The State filed this special action petition, asking this Court to
accept jurisdiction and grant relief by vacating the superior court’s order
requiring the State to produce the officer’s personnel file.

                                DISCUSSION

¶6           The State argues that the superior court abused its discretion
by requiring production of the officer’s personnel file without a threshold
showing of substantial need or undue hardship by Bouhdida, contrary to
Arizona Rule of Criminal Procedure 15.1(g).

¶7            It is appropriate that this Court exercise our discretion and
accept jurisdiction of this special action. First, the State has no equally plain,
speedy, or adequate remedy by appeal. See Ariz. R.P. Spec. Act. 1(a).
Second, the issue raised in this special action involves a question of law
relating to the application of procedural rules and is “of statewide
importance to the judiciary and the litigants who come before it on criminal
matters.” Bergeron ex rel. Perez v. O’Neil, 205 Ariz. 640, 646, ¶ 12 (App. 2003).

¶8             We review a superior court’s decision to compel disclosure
under Rule 15.1 for an abuse of discretion. See State v. Piper, 113 Ariz. 390,
392 (1976). And although the superior court is in the best position to rule
on discovery requests, it “abuses its discretion when it misapplies the law
or predicates its decision upon irrational bases.” State v. Fields, 196 Ariz.
580, 582, ¶ 4 (App. 1999) (internal quotations omitted).

¶9           Under Arizona Rule of Criminal Procedure 15.1(b) and Brady,
the State has a duty to make a timely disclosure of all “material or
information which tends to mitigate or negate the defendant’s guilt.”
However, if a defendant requests material or information not otherwise
covered by Rule 15.1, the defendant must show a “substantial need” for the
requested material or information, and that the defendant “is unable
without undue hardship to obtain the substantial equivalent by other
means.” Ariz. R. Crim. P. 15.1(g).

¶10           Here, there is no showing the State failed to comply with its
duty to disclose exculpatory material regarding the officer in accordance
with Rule 15.1(b) and Brady. The superior court, however, ordered the State
to produce the officer’s personnel file without requiring Bouhdida to make
the necessary showings pursuant to Rule 15.1(g). The superior court did
not require that Bouhdida establish a substantial need for the officer’s


                                        3
                 STATE v. HON. PADILLA/BOUHDIDA
                          Decision of the Court

personnel file, nor did the court require Bouhdida to establish that he could
not obtain the requested material without undue hardship. By compelling
the State to produce the officer’s personnel file without complying with the
procedure as set forth in Rule 15.1(g), the superior court abused its
discretion. See Fields, 196 Ariz. at 583-84, ¶¶ 9-10 (holding that the superior
court abused its discretion when ordering the State to allow defendants
access to the crime lab because defendants failed to show substantial need
for such evidence).

                               CONCLUSION

¶11           For the foregoing reasons, we accept jurisdiction and vacate
the superior court’s April 28, 2017 order requiring the State to obtain from
the City of Tempe a police officer’s personnel file and disclose that file to
Bouhdida.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4